Citation Nr: 1231179	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-27 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension, to include as secondary to a service-connected anxiety neurosis.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disorder, to include as secondary to a service-connected anxiety neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1943 to November 1943.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The case was brought before the Board in May 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include obtaining outstanding service treatment records.  In a June 2011 letter to the Veteran the AOJ requested additional information on where he was treated in service.  In a November 2011 statement the Veteran responded he was treated at Fort Claiborne for his back.  The AOJ attempted to obtain these records from the National Personnel Records Center (NPRC), but a December 2011 response indicated the records had been burned in a fire at the NPRC in 1973.  The AOJ issued a formal finding of unavailability for additional service treatment records in May 2012.  There is no additional evidence of outstanding service records.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that during the appeal the issue has been raised that the Veteran's service-connected anxiety neurosis has worsened.  See e.g., October 2010 private physician statement and May 2012 Veteran's statement.  However, the issue of an increased evaluation for anxiety neurosis has not been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  A September 2006 decision by the RO denied the Veteran's claims of service connection for hypertension and a back disorder.  The Veteran did not perfect an appeal of this decision.

2.  Evidence received since the RO's September 2006 decision is cumulative of the evidence of record at the time of the September 2006 RO denial and does not relate to an unestablished fact necessary to substantiate the claims of service connection for hypertension and a back disorder, nor does it raise a reasonable possibility of substantiating the Veteran's claims of service connection.


CONCLUSIONS OF LAW

1.  The September 2006 decision which denied the Veteran's claims for service connection for hypertension and a back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has not been received for the claims of entitlement to service connection for hypertension and a back disorder and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in June 2008.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the June 2008 letter.  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

As for the duty to assist with obtaining records, the result of RO development indicates that some of the Veteran's service treatment records were likely destroyed, presumed to have been lost in a 1973 fire at the NPRC facility located in St. Louis, Missouri.  Inasmuch as the Veteran was not at fault for the loss of the missing records, VA is under heightened obligation to assist the Veteran in the development of his claim.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  The Board concludes that the heightened duty to assist has been met in this case.  Pursuant to this duty, as noted above, the AOJ has undertaken the required procedures to locate and reconstruct the Veteran's records.  The RO originally obtained some service treatment records from Camp Claiborne dated in December 1945.  In a March 2010 statement the Veteran indicated that he was in and out of treatment at various camps where he was stationed.  

In a June 2011 letter to the Veteran the AOJ requested any information pertaining to his in-service treatment for either hypertension or a back disorder.  In a follow up statement from the Veteran he specifically noted that he was only hospitalized at Camp Claiborne in Louisiana.  See November 2011 statement.  The AOJ requested these records from the NPRC and in a December 2011 response the NPRC indicated that these records had been burned in the 1973 fire.  An April 2012 response from the NPRC noted that there were no records available for unit 1240 Fire Fighting Platoon, 7th Provisional Training Regiment.  The Veteran stated that he had no additional service treatment records to provide.  See November 2011 statement.  A formal finding of unavailability for additional service treatment records was issued in May 2012.  

The Veteran's VA medical records are associated with the file.  The RO also attempted to locate all private treatment records.  An August 2008 notice to the Veteran informed him it had requested records from Dr. E.P. in June 2008 but none had been obtained yet.  These records were again requested from the physician in August 2008.  All relevant records that could be located have been associated with the file.  The Board finds that the duty to assist is discharged.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claims for hypertension and a back disorder, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  Under the VCAA, however, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, new and material evidence has not been received and therefore a new VA examination was not required.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




New and Material Evidence

The Veteran contends that he suffers from hypertension and a back disorder as a result of in service incidents, or as secondary to his service-connected anxiety neurosis.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection may also be granted for a chronic disease, including arthritis and hypertension, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means evidence not previously submitted to agency decisionmakers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is 'low.'  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510 (1992).

In September 2006, the RO denied the Veteran's claims of service connection for hypertension and a back disorder.  It appears that the RO denied the claims on the basis that there was a lack of nexus evidence between any current hypertension or back disability and service, or his service-connected anxiety neurosis.  The RO considered the Veteran's available service treatment records and VA treatment records in making this decision.  The Veteran was notified of this decision and did not perfect an appeal of the issue.  Thus, it became final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103.  The Veteran filed his petition to reopen his claim in May 2008.

At the time of the September 2006 denial, the evidence of record included service treatment records, VA treatment records, and the Veteran's personal statements.  The RO determined there was no evidence to show the Veteran's hypertension or back disorder were related to service, or a service-connected disability, or had manifested within one year of separation of service.  See September 2006 rating decision.  The RO considered the Veteran's VA treatment records which noted he suffered from hypertension and had complaints of lower back pain.  See e.g., October 1986 and March 2003 VA treatment records.

In support of his petition to reopen his claim, the Veteran argues that his hypertension and back disorder began in-service, or were worsened or aggravated by his service-connected anxiety neurosis.  The Veteran has submitted evidence including personal statements and additional VA treatment records.  As discussed below, reopening is not warranted on the basis of this evidence.

The Veteran submitted a statement to his Congressman in March 2010.  The Veteran contends that while training to operate a large ditch dumpster he got close to the ditch and the dumpster overturned.  He stated that he had to jump off the dumpster and this is where his back pain began.  The Veteran's wife submitted a statement in July 2011 that the Veteran was suffering from hypertension around 1964, or even earlier.  She reported that the Veteran was treated at a clinic which has since closed.  She also stated that beginning in 1973 the Veteran's treatment was received at the VA Medical Center (VAMC) in Cincinnati.  

The VA treatment records do not reflect a diagnosis of hypertension or a back disorder that is related to service or to his service-connected anxiety neurosis.  An October 2009 VA treatment record noted degenerative disc disease which was causing chronic low back pain.  A January 2010 VA treatment record noted the Veteran's blood pressure was 128/82.  A March 2010 VA treatment record indicated the Veteran had decreased range of motion in his back in all directions.  In a June 2010 VA treatment record the Veteran was found to suffer from chronic low back pain with lumbar spinal stenosis.  X-rays from June 2012 noted that the Veteran suffered from diffuse degenerative disc space narrowing and the Veteran underwent a laminectomy with bilateral decompression of nerve roots in June 2012.

The VA treatment records indicate the severity of the Veteran's current hypertension and back disorder.  They are new, in that they show the extent of the Veteran's hypertension and back disorder and were not previously considered.  However, they are not material because they still do not show that the Veteran's current hypertension and back disorder are related to service, or were caused or aggravated by his service-connected anxiety neurosis.  The Board also notes there is no evidence that the Veteran's hypertension or back disorder manifested within one year of separation from service.  

With regard to the Veteran's and his wife's statements, in Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108 ; see also Untalan v. Nicholson, 20 Vet. App. 467 (2006) (presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108).  Although the Veteran and his wife are generally considered competent to report his observations and symptoms, as lay people, they are not competent to opine as to the cause of his claimed disability, particularly given the complexity of the condition at issue here.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Because these lay statements regarding medical causation are beyond their competency, they do not constitute new and material evidence to warrant reopening, consistent with the aforementioned Court decisions. 

The Board finds that new and material evidence has not been received to establish a nexus between service, or a service-connected disability, and the Veteran's hypertension and back disorder.  As such, the Board finds that the preponderance of the evidence is against the Veteran's petitions to reopen his claims of entitlement to service connection.  See 38 C.F.R. § 3.156(a).  Consequently, the benefit-of-the-doubt rule does not apply, and the petitions must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).






	(CONTINUED ON NEXT PAGE)


ORDER

The petition to reopen the claim of service connection for hypertension is denied.

The petition to reopen the claim of service connection for a back disorder is denied.



______________________________________________
S.L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


